DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 1 December 2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s) there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Interpretation
Although details of the substrate carrier are not described, and the claim appears to attempt to claim only the “process guide” which and bounding of the process chamber guide by the substrate support, wherein bounding by the same requires its presence as does a specific distance therebetween (also claimed), the claim appears to require a substrate support.  Thus, the claimed invention has been interpreted to include a process chamber guide and a substrate carrier as recited in the claims.  Thus, the claimed invention has been interpreted to include a process chamber guide and a substrate carrier as recited in the claims.  See below with respect to clarifications and/or corrections required.  

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As mentioned above, in claim 1, although details of the substrate carrier are not described and recited as part of the claimed invention, and the claim appears to attempt to claim only the “process guide” AND bounding of the process chamber guide by the substrate support, wherein bounding by the same would require its presence, as would a specific distance therebetween (also claimed), the feature of a substrate support appears to be a required part of the claimed invention.  For this reason the claim is unclear.  In order to expedite examination, the claimed invention has been interpreted to include a process chamber guide and a substrate carrier as recited in the claims.  Clarification and/or correction is requested.  Any claim not specifically mentioned is rejected based on its dependency.
Claim 3 recites the limitation "the first sealing surface".  There is insufficient antecedent basis for this limitation in the claim.  Examiner has assumed that the claim was meant to recite that the sealing surface is a first sealing surface, and has examined accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 5,086,729 to Katagiri.
Katagiri discloses an apparatus comprising: a process chamber guide (e.g. Figs. 1-4, 31 and 43), configured for the straight-line guidance of a substrate carrier (11, 32-33, 44-45) that is displaceable in the process chamber guide in a guiding direction, so that, by displacement of the substrate carrier into a processing position (e.g. inside processing chamber Rv), a bounding of the process chamber guide comprises at least in some areas the substrate carrier , the process chamber guide comprising: a sealing surface (outer peripheral surface of 31) extends parallel to the guiding direction and is configured and arranged such that, for the substrate carrier arranged in the process chamber guide, in the processing position, the sealing surface adapted to be spaced less than 1 mm from the substrate carrier (see, e.g., column 6, row 38 through column 7, row 8; spacing is represented by δ1-δ3, as well as spacing between other portions of the process chamber guide and the substrate carrier). 

    PNG
    media_image1.png
    627
    651
    media_image1.png
    Greyscale

It is also noted that the courts have ruled the following, with respect to intended use of an apparatus:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 2, although the dimensions of surfaces of the process guide are not explicitly set forth, based on the relative dimension provided for the spacing, the sealing surface appears to have, perpendicular to the guiding direction and parallel to a surface of a substrate carrier arranged in the process chamber guide, a width of at least 2 mm, such that it would have been obvious to one ordinary skill in the art exercising ordinary creativity, common sense and logic to provide it as such. Examiner also notes that the courts have ruled that the test for obviousness is not whether the features 
With respect to claim 3, the sealing surface may be a first sealing surface, and in addition to the first sealing surface at least one second sealing surface (see left side of Fig. 4) that extends parallel to the guiding direction and is configured and arranged such that, for the substrate carrier arranged in the process chamber guide, in the processing position, the first and second sealing surfaces are adapted to be arranged on both sides of the substrate carrier, and the first and second sealing surfaces have, perpendicular to the guiding direction, a spacing that is adapted to exceed a width of the substrate carrier by less than 0.4 mm.  When the magnets are deactivated inside the processing chamber at a processing position, the distance between the rollers of the substrate support and surfaces of the process chamber guide will be capable of having a 0mm spacing.
With respect to claim 4, the apparatus may further comprise a roller bearing (44) adapted to support the substrate carrier. 
With respect to claim 5, the apparatus further comprises a groove (formed by 43) that is adapted to hold the substrate carrier. 
With respect to claim 6, the roller bearing is arranged on a bottom surface of the groove.
With respect to claim 7, one of the side surfaces of the groove is formed as a sealing surface in at least some areas.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716